UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7313



GARY BUTERRA WILLIAMS,

                                            Plaintiff - Appellant,

          versus


THE CITY OF RICHMOND; THE COUNTY OF HENRICO;
T. A. VLIET, Police Officer, Henrico County;
SARAH   JESSIE,   Detective,  Henrico   County
Police; SEAN ADAMS, Sgt., City of Richmond
Police; MS. TRAVERS, Nurse, Henrico Doctors
Hospital; DEBORAH MEADE-JACKSON, Magistrate,
City of Richmond; ANNE B. HOLTON, Judge,
General   District   Court;  KEVIN   NUNNALLY,
Assistant Commonwealth Attorney, City of
Richmond; BRADLEY CAVEDO, Judge, City of
Richmond Circuit Court; VICKY B. GEORGE,
Deputy Clerk, Virginia Court of Appeals; D.
DAVIS, Clerks Assistant, Virginia Court of
Appeals; VIETTA PARSONS, Public Defender; SARA
GABORIK, Public Defender; DIANE ABATO, Deputy
Commonwealth Attorney, City of Richmond,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-747-3)


Submitted:   January 23, 2006          Decided:     February 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Gary Buterra Williams appeals the district court’s order

denying relief without prejudice on his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915A(b) (2000).    We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Williams v. City of Richmond,

No. CA-04-747-3 (E.D. Va. Aug. 17, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -